United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


WENDEROTH, LIND & PONACK, L.L.P.1025 Connecticut Avenue, NWSuite 500Washington DC DISTRICT OF COLUMBIA 20036

In re Application of 					:
Yoshinaga et al. 	 				:		
Serial No.:  16637335					: Decision on Petition
Filed:  February 7, 2020				:	
Attorney Docket No:  2020-0193A			: 


This letter is in response to the petition filed under 37 C.F.R. § 1.181 filed on August 23, 2021 to withdraw the finality of the Office action of July 9, 2021 because it was improper.


BACKGROUND 
Relevant parts of the prosecution history are summarized below.
The examiner mailed to applicants a non-final Office action on February 19, 2021.  Claims 1-28 were pending in the application. Claims 1-17, 19-23 and 26-28 were rejected.  Claims 24-25 were withdrawn from consideration. Claim 18 was objected to. A restriction made in the previous action was made final. Numerous claim objections were made. Claims 20-23 and 26-28 were rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1-8, 10, 11, 15, 17, 19, 20-23 and 26-28 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Mizuno, et al. in US 6,258,805. The inventor or joint inventor should note that claims 1-17, 19-23 and 26-28 were rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.
In response thereto, applicants submitted amendments and remarks on June 17, 2021 addressing the rejections set forth in the Office action of February 19, 2021.


DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by applicant on August 23, 2021, applicants argue “The final OA states the following to justify finality: “The inventor’s or joint inventor/s arguments and/or the Amendments to the Claims, filed June 17, 2021, necessitated the new ground of rejection presented in this Office action.” See p. 13, Conclusion, lines 1-2. However, Applicant’s amendments filed June 17, 2021 did not necessitate any new ground of rejection that could not have been made in the non-final Office Action dated February 19, 2021 (hereinafter, “the non-final OA”). The non-final OA rejected claims 1-8, 10, 11, 15, 17, 19, 20-23 and 26-28 under 35 U.S.C. § 103(a) as being unpatentable over Mizuno et al. (US 6,258,805). See pp. 21-24. Claim 12 was not included in this rejection, even though claim 12 was pending and not withdrawn. In response to the non-final OA, claim 1 was amended to incorporate the subject matter of non-rejected claim 12, and Applicant explained why amended claim 1 is distinguished over the reference in view of the subject matter of claim 12. See Applicant’s Amendment filed June 17, 2021, p. 19, item IX. In the final OA, the Examiner rejected amended claim 1 by asserting that: (1) n=2 (claim 1) versus n=3 (Mizuno’s compound) are alternatively useable alkylene groups, and (2) R”® = -H (claim 1) versus R*> = -F (Mizuno’s compound) are alternatively useable groups. This rejection is not based on Applicant’s amendment, because this is the distinguishing subject matter of claim 12. The final OA does not cite any new compound(s) or portions of the reference that were not cited in the non-final OA to reject amended claim 1. Rather, the Examiner simply changed his earlier position that claim 12 would not have been obvious over the reference in rejecting amended claim 1. Applicant’s amendments to claim 1 did not necessitate any new ground of rejection, because the same rejection of claim 12 could have been made in the non-final OA. Applicant’s amendments did not necessitate this rejection. In addition, in the final OA, claim 20 is further objected to “for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b)”, and the Examiner stated that claim 20 should include “at least one drug” in a Markush grouping. See p. 9, lines 4-13. In the non-final OA, claim 20 was objected to and Applicant amended claim 20 according to the Examiner’s suggestion in that non-final OA. This suggestion does not include “at least one drug” in the claim. See p. 14, lines 7-11. Again, the Examiner changed his earlier position regarding claim 20. This objection could have been made in the non-final OA. Applicant’s amendments did not necessitate this new objection. All of the other rejections in the non-final OA were withdrawn. Each of the other objections in the non-final OA were withdrawn, and all of the new objections (other than the objection to claim 20) are 
Applicants’ arguments are well taken and persuasive.  It is pointed out that MPEP § 706.07 recites:
Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). 
Thus, it is not proper for an office action to be made final when the examiner introduces a new issue that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c).  Accordingly, since the examiner raises new issues as pointed out by applicants above, it is decided that Applicants’ point are well-taken and found persuasive that the final Office action was premature. 


DECISION

The petition is GRANTED.

The Office action mailed July 9, 2021 is hereby vacated to the extent that it was made “final” and the Office action is now considered to be a non-final Office action.  

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/
Director, Technology Center 1600